United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 28, 2006
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 05-60448
                          Summary Calendar



ANTHONY OLUSEGUN IROKO,

                                    Petitioner-Appellant,

versus


ALBERT R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the Board of Immigration Appeals
                         No. A23 566 452
                      --------------------

Before JONES, Chief Judge, and WIENER, and DeMOSS, Circuit
Judges.

PER CURIAM:*

     Anthony Olusegun Iroko (Petitioner) petitions this court to

review the order of removal entered by the Board of Immigration

Appeals (BIA) on April 26, 2005.   For the reasons stated by the

BIA in such order, we affirm the decision of the BIA that upheld

the decision of the immigration judge on this matter, and we

therefore deny the petition for review.

     DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.